                        Case 3:20-cv-00056-DHB-BKE Document 11 Filed 11/25/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                Southern District of Georgia
                  BRADLEY ZACH WOLCHUK, et al.,

                             Plaintiffs,                                            AMENDED
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 320-056

                  TARRA JACKSON, et al.,

                             Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with the Court's Order of November 24, 2020, the Report and Recommendation

                    of the Magistrate Judge is ADOPTED as the opinion of the Court. Plaintiffs Lemery, Nottingham,

                    Savage, and Cynthia Wolchuk are DISMISSED from this case. Plaintiff Bradley Wolchuk's motion

                    to voluntarily dismiss his case is GRANTED. This civil action is DISMISSED WITHOUT

                    PREJUDICE, and this case stands CLOSED.




           11/25/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
